           Case 6:18-cv-02074-MC         Document 12        Filed 03/22/19    Page 1 of 2




     James A. Sellers, #184404
 1 jamess@jlohman.com
 2 The Law Offices of Jeffrey Lohman
     4740 Green River Rd., Ste. 310
 3   Corona, CA 92880
     Telephone: (657) 363-4699
 4
     Attorney for Plaintiff
 5
 6                                 UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF OREGON
 8
                                             EUGENE DIVISION
 9
                                                             Case No. 6:18-cv-02074-MC
10
      TAMARA HARRIS,                                         NOTICE OF SETTLEMENT
11
                     Plaintiff,
12
      v.
13
      CAPITAL ONE BANK (USA), N.A.,
14
                     Defendants.
15
16
17
18                                      NOTICE OF SETTLEMENT

19          NOTICE IS HEREBY GIVEN that Plaintiff Tamara Harris (“Plaintiff”) and Defendant
20
     Capital One Bank (USA), N.A. (“Defendant”) have reached a settlement in the above-captioned
21
     matter. The parties anticipate that a Joint Stipulation of Dismissal With Prejudice will be filed within
22
     (45) days as the parties finalize a settlement agreement. Pending the Joint Stipulation, the parties
23
24 respectfully request this honorable Court to vacate all deadlines and hearings, specifically the case-
25 management conference currently scheduled for March 25, 2019 at 10 a.m.
26          Plaintiff is filing this Notice with Defendant’s approval and permission.
27
28
                                                        1

                                            NOTICE OF SETTLEMENT
         Case 6:18-cv-02074-MC   Document 12    Filed 03/22/19      Page 2 of 2




     DATED: March 22, 2019        RESPECTFULLY SUBMITTED,
 1
 2
                                        s/ James A. Sellers
 3                                      James A. Sellers, #184404
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
                                   NOTICE OF SETTLEMENT
